Dewey, J.
It is difficult precisely to say what collateral facts
are competent evidence, upon such an issue as was raised in the present case. We must assume that there was much more evidence than is reported in the bill of exceptions, upon the question whether the description of the premises in the deed of Dwight to the defendant was fraudulently inserted therein, by the procurement of the defendant. As we understand the case, it was competent, as bearing upon other facts in the case, to show that the grantor had adopted plans and was prosecuting arrangements inconsistent with the alleged sale and conveyance to the defendant. Such acts and purposes, it was alleged, were known and understood by the grantee. Considering this as only a part of the evidence in the case, and that it might have been competent for some purposes, as tending to establish the fraud of the defendant in procuring such a description of the land conveyed as would embrace the premises in controversy, we do not feel authorized to say that this evidence should have been excluded, ar d that its admission requires the verdict to be set aside. Exceptions overruled.